— Order, Supreme Court, Bronx County (Anita Florio, J.), entered April 15, 1991, which, inter alia, denied defendant’s motion for summary judgment dismissing plaintiffs first cause of action, unanimously affirmed, with costs.
In this products liability case, in which plaintiffs right hand was crushed while using defendant’s machine, the IAS Court properly held that issues of fact exist as to the alleged design defects of the control panel of the machine in question and the adequacy of the warnings on the machine at the time of the accident.
However, we disagree with the court’s finding establishing that the interlock device was not defective, and find instead that an issue of fact exists as to whether a different interlock system should have been utilized by defendant manufacturer, based on the opinion of plaintiffs expert that two other types of interlock systems were available at the time of manufacture that would not have significantly reduced the machine’s utility or significantly increased its price. Implicit in this expert’s opinion is that utilization of either of two other interlock systems would have provided a safe machine while the one that was used at the time of the accident would not.
We have examined Wood v Peabody Inti. Corp. (187 AD2d 824) cited by defendant in a post-argument submission, and find it to be factually distinguishable from the case at bar. Concur — Sullivan, J. P., Milonas, Wallach, Ross and Asch, JJ.